Citation Nr: 1026631	
Decision Date: 07/16/10    Archive Date: 07/28/10

DOCKET NO.  08-25 134	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 30 
percent for a service-connected acquired psychiatric disorder, to 
include posttraumatic stress disorder (PTSD), adjustment disorder 
with anxiety, anxiety disorder not otherwise specified, substance 
dependence in sustained partial remission, and polysubstance 
dependence in sustained partial remission (hereinafter referred 
to as "acquired psychiatric disorder").

2.  Entitlement to an effective date prior to June 25, 2007, for 
the grant of service connection for an acquired psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States




ATTORNEY FOR THE BOARD

S. Flot, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1967 to October 
1969.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2008 rating decision from the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, which granted service connection for adjustment disorder 
with anxiety and assigned an initial 10 percent rating, effective 
from June 25, 2007.  The Veteran appealed the initial rating and 
the effective date for the grant of service connection.

During the pendency of the appeal, the RO issued a July 2008 
rating decision that increased the initial rating to 30 percent, 
effective from June 25, 2007, the effective date of service 
connection.  As the award was not a complete grant of benefits, 
the St. Petersburg RO correctly issued a Statement of the Case 
(SOC) in July 2008.  See AB v. Brown, 6 Vet. App. 35 (1993).  The 
Veteran subsequently timely perfected his appeal.

The United States Court of Appeals for Veterans Claims (Court) 
held that a claimant without medical expertise cannot be expected 
to precisely delineate the diagnosis of his mental illness.  
Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Thus, VA must 
construe the claim to include any and all of the Veteran's 
currently diagnosed psychiatric disabilities.  Id.  Here, the 
Veteran filed a claim for entitlement to service connection for 
PTSD.  The medical evidence of record, however, indicates that he 
recently has been diagnosed with adjustment disorder with 
anxiety, anxiety disorder not otherwise specified, substance 
dependence in sustained partial remission, and polysubstance 
dependence in sustained partial remission.  Therefore, the Board 
has recharacterized the issue on appeal as indicated above to 
include these disorders in addition to PTSD.


FINDINGS OF FACT

1.  Since the effective date of service connection, the Veteran's 
acquired psychiatric disorder has been productive of occupational 
and social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as depressed mood, anxiety, suspiciousness, panic 
attacks (weekly or less often), chronic sleep impairment, and 
mild memory loss (such as forgetting names, directions, recent 
events).

2.  The Veteran's acquired psychiatric disorder symptomatology 
has never more nearly approximated that of occupational and 
social impairment with reduced reliability and productivity, due 
to such symptoms as flattened affect, circumstantial, 
circumlocutory, or stereotyped speech, panic attacks more than 
once a week, difficulty in understanding complex commands, 
impairment of short- and long-term memory (e.g., retention of 
only highly learned material, forgetting to complete tasks), 
impaired judgment, impaired abstract thinking, disturbances of 
motivation and mood, and difficulty in establishing and 
maintaining effective work and social relationships.

3.  The earliest document that can be construed as an informal 
claim of service connection for PTSD was received by the RO on 
June 25, 2007.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of an initial rating in 
excess of 30 percent for the service-connected acquired 
psychiatric disorder have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.125, 4.126, 4.130, 
Diagnostic Codes 9400, 9440 (2009).

2.  The criteria for the assignment of an effective date prior to 
June 25, 2007, for the grant of service connection for an 
acquired psychiatric disorder have not been met.  38 U.S.C.A. 
§§ 5107, 5110 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.155, 3.400 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

Upon receipt of a complete or substantially complete application, 
VA must notify the claimant of the information and evidence not 
of record that is necessary to substantiate a claim, which 
information and evidence VA will obtain, and which information 
and evidence the claimant is expected to provide.  38 U.S.C.A. 
§ 5103(a).  The notice requirements apply to all five elements of 
a service connection claim: 1) Veteran status; 2) existence of a 
disability; 3) a connection between the Veteran's service and the 
disability; 4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The 
notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 
Vet. App.112 (2004).  The notice requirements may be satisfied if 
any errors in the timing or content of such notice are not 
prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

The RO provided the Veteran pre-adjudication notice by letter 
dated in July 2007.  This letter substantially complied with the 
requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate a claim of 
service connection for an acquired psychiatric disorder and the 
relative duties of VA and the claimant to obtain evidence.  As 
this letter also provided information regarding how initial 
ratings and effective dates are assigned, the Veteran has 
received adequate notification.

VA has obtained service treatment records, assisted the Veteran 
in obtaining evidence, afforded him a medical examination, 
obtained a medical opinion as to the etiology and severity of his 
disability, and given him the opportunity to give testimony 
before the Board.  All known and available records relevant to 
the issues on appeal have been obtained and associated with the 
Veteran's claims file; and the Veteran has not contended 
otherwise.  Accordingly, the Veteran has received adequate 
assistance.

Finally, as VA has substantially complied with the notice and 
assistance requirements, there is no prejudice to the Veteran in 
rendering a decision at this time.

In any event, the Veteran has neither alleged nor demonstrated 
any prejudice with regard to the content or timing of the 
notices.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) 
(Reversing prior case law imposing a presumption of prejudice on 
any notice deficiency, and clarifying that the burden of showing 
that an error is harmful, or prejudicial, normally falls upon the 
party attacking the agency's determination.)  See also Mayfield 
v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  

II.  Increased Rating

The Veteran has appealed the initial rating assigned to his 
acquired psychiatric disorder.  He contends that this rating, 
which is currently 30 percent, is not satisfactory.

Disability ratings are based upon VA's Schedule for Rating 
Disabilities as set forth in 38 C.F.R. Part 4.  Separate 
Diagnostic Codes identify various disabilities and the criteria 
for specific ratings for the disabilities.  The percentage 
ratings represent as far as practicably can be determined the 
average impairment in earning capacity due to a service-connected 
disability.  38 U.S.C.A. § 1155.  The rating assigned is 
determined by comparing the extent to which a Veteran's service-
connected disability impairs his ability to function under the 
ordinary conditions of daily life, as demonstrated by the 
Veteran's symptomatology, with the schedule of ratings.  Id.; 
38 C.F.R. § 4.10; see Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Disabilities must be reviewed in relation to their 
history.  38 C.F.R. § 4.1.  Examination reports must be 
interpreted, and if necessary reconciled, into a consistent 
picture so that the rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2.  If two disability ratings 
are potentially applicable, the higher rating will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  However, any reasonable doubt 
regarding the degree of disability will be resolved in favor of 
the Veteran.  38 C.F.R. § 4.3.

It is appropriate to consider whether separate ratings should be 
assigned for separate periods of time based on the facts found, a 
practice known as "staged" ratings.  Hart v. Mansfield, 21 Vet. 
App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 (1999).

The Secretary shall give the benefit of the doubt to the Veteran 
when there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  As such, the 
Veteran prevails when the evidence supports his claim or is in 
relative equipoise but does not prevail when the preponderance of 
the evidence is against the claim. 

The Veteran's acquired psychiatric disorder has been rated as 30 
percent disabling effective June 25, 2007, the effective date of 
service connection, pursuant to 38 C.F.R. § 4.130, Diagnostic 
Code 9440-9413.  Under that code, a 30 percent rating is assigned 
for occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal) due to such symptoms as: depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, mild memory loss (such as forgetting 
names, directions, recent events).

A 50 percent rating is warranted when there is occupational and 
social impairment with reduced reliability and productivity due 
to such symptoms as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more than 
once a week; difficulty in understanding complex commands; 
impairment of short and long-term memory; impaired judgment; 
impaired abstract thinking; disturbances of motivation and mood; 
and difficulty in establishing and maintaining effective work and 
social relationships.

A 70 percent rating is assigned for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as:  suicidal ideation; obsessional rituals; speech 
intermittently illogical, obscure, or irrelevant; near-continuous 
panic or depression affecting the ability to function 
independently, appropriately and effectively; impaired impulse 
control (such as unprovoked irritability with periods of 
violence); spatial disorientation; neglect of personal appearance 
and hygiene; difficulty in adapting to stressful circumstances 
(including work or a work-like setting); and an inability to 
establish and maintain effective relationships.

The highest rating of 100 percent is not warranted unless there 
is total occupational and social impairment due to such symptoms 
as gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent ability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
closes relatives, own occupation, or own name.  Id.

In his June 2007 informal claim, the Veteran indicated that his 
"life has been completely screwed up" since his service in 
Vietnam.  He noted that in the past, he had been married and 
divorced three times, walked away from several jobs, never felt 
like he belonged, used illicit substances, and attempted suicide 
on one occasion.  Although he eventually "got straight," he 
also noted that he still does not speak to his two sons, as he 
feels they are better off without him.  He further noted that he 
still does not sleep through the night , has horrible nightmares 
at times, and will get up startled and defending himself if his 
girlfriend is not careful waking him up.

The Veteran submitted a statement dated in March 2007 from S.P., 
a longtime friend, contemporaneously with his informal claim.  
S.P. generally confirmed the information supplied by the Veteran.

Treatment records dated from December 1989 to June 1994 from St. 
Vincent's Hospital and Medical Center were received shortly after 
the Veteran filed his informal claim.  These records also 
generally confirm the information supplied by the Veteran 
regarding his past, particularly his addiction to illicit 
substances as well as alcohol and his failed relationships with 
one of his former wives and his children.

VA conducted a psychiatric assessment of the Veteran in June 
2007.  He complained of long term sleep problems such as night 
sweats and nightmares, intrusive thoughts, hypervigilance, 
hyperstartling to noise, becoming easily irritated or angry, and 
"ok" concentration as well as a "poor" short-term memory.  He 
also complained of social isolation and feeling uncomfortable in 
crowds.  Nevertheless, the Veteran reported that he talks to a 
coworker who also is a Vietnam Veteran and associates with 
several friends with his fiancée on the weekends.  Upon 
examination, his speech was normal in volume, rate, and prosody.  
His mood was anxious and somber with constricted, sometimes 
tearful affect.  His thought process was logical, lucid, and goal 
oriented, and the content was relevant and appropriate.  There 
was no evidence of a thought disorder.  The Veteran's social 
judgment appeared adequate.  No deficits were noted with respect 
to his recent or remote memory.  He was diagnosed with substance 
dependence in sustained partial remission, anxiety disorder not 
otherwise specified, and rule out PTSD.  A GAF score of 68 was 
assigned.

The Veteran was afforded a VA PTSD examination in January 2008.  
In addition to the symptoms he complained of in June 2007, he 
related that he felt detached and experienced flashbacks, with 
the most recent occurring a few weeks prior.  He also related 
that he currently worked full-time doing street maintenance, 
enjoyed riding his motorcycle and watching TV, and had recent 
friends but pulled away from them.  The Veteran described his 
current mood as fair.  Upon examination, his affect was 
constricted and his speech was unremarkable, spontaneous, clear, 
and coherent.  His attention was intact.  His thought process and 
thought content were unremarkable.  With respect to judgment, the 
Veteran was noted to understand the outcome of his behavior.  He 
was not found to suffer from panic attacks.  Although he reported 
impaired concentration, it was characterized as mild and below 
threshold given that his remote, recent, and immediate memory all 
were normal.  The Veteran was diagnosed with adjustment disorder 
with anxiety and polysubstance dependence in partial sustained 
remission.  He was assigned a GAF score of 65.

Based on the foregoing, the criteria for the next higher rating 
of 50 percent are not more nearly approximated in this case.  The 
Veteran's acquired psychiatric disorder has caused him some 
difficulty in establishing and maintaining effective work and 
social relationships.  His past includes being divorced three 
times, and he recently pulled away from his friends.  He also 
does not have any relationship with his two sons.  However, the 
evidence does not show the presence of any of the other symptoms 
associated with a 50 percent disability rating.  Although the 
Veteran's affect was constricted and sometimes tearful, it was 
never described as flattened.  There is no evidence of 
circumstantial, circumlocutory, or stereotyped speech, panic 
attacks more than once a week, or difficulty understanding 
complex commands.  Indeed, no panic attacks were noted and the 
Veteran's speech was characterized as normal, unremarkable, 
spontaneous, clear, and coherent.  Nor is there evidence of 
impaired short- and long-term memory, impaired judgment, or 
impaired abstract thinking.  The Veteran did not manifest any 
deficiencies or abnormalities in these respects.  He also did not 
manifest any disturbance with respect to motivation and mood.  
Despite labels of anxious and fair, his mood did not dampen his 
motivation to engage in enjoyable activities such as riding his 
motorcycle and watching TV.

Instead of these symptoms, the Veteran's acquired psychiatric 
disorder predominantly has been manifested by chronic sleep 
impairment, anxiety, and some impairment in concentration.  The 
current rating of 30 percent therefore is most closely 
approximated in this case.

This finding is supported by the Veteran's GAF scores of 65 and 
68.  The Global Assessment of Functioning (GAF) is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental-health illness.  
Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing Diagnostic 
and Statistical Manual of Mental Disorders (4th ed.1994)).  GAF 
scores ranging from 61 to 70 reflect mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in social, 
occupational, or school functioning (e.g., occasional truancy, or 
theft within the household), but generally indicate that the 
individual is functioning pretty well, and has some meaningful 
interpersonal relationships.  This is akin to the criteria 
required for a 30 percent rating.

Furthermore, the record reflects that although the Veteran has 
some difficulty with family relationships, he does have a current 
fiancé, and is currently employed.  Thus, the record does not 
reflect difficulty in establishing and maintaining effective 
social and occupational relationships. 

Moreover, as noted in correspondence submitted by the Veteran in 
February 2008 and in August 2008, the Veteran clearly indicates 
that he is not dissatisfied with the percentage of disability 
offered, but rather, he was in not in agreement with the 
effective date of the award.  His focus of disagreement centers 
around the effective date of the grant of service connection, 
although the Veteran never actually withdrew his increased rating 
claim from appellate status.  

For these reasons, an initial disability rating in excess of 30 
percent for the service-connected acquired psychiatric disorder 
is denied.  As the preponderance of the evidence is against such 
entitlement during any portion of the period on appeal, staged 
ratings are not appropriate and the benefit of the doubt rule 
does not apply.

III.  Extraschedular Consideration

The above determination continuing the Veteran's initial 30 
percent disability rating for his acquired psychiatric disorder  
is based on application of pertinent provisions of the VA's 
Schedule for Rating Disabilities.  There is no indication that 
the assignment of ratings on an extraschedular basis is warranted 
for this disability.  See 38 C.F.R. § 3.321(b).

In this regard, there has been no showing that the Veteran's 
acquired psychiatric disorder has reflected so unique or 
exceptional a disability picture that it could not be 
contemplated adequately by the regular schedular rating criteria 
discussed above.  The evidence instead indicates that the 
Veteran's predominant symptoms are contemplated by these 
criteria.

There also has been no showing that the Veteran's acquired 
psychiatric disorder satisfied the unusual disability factor of 
requiring frequent periods of hospitalization.  The Veteran 
indicated at his January 2008 VA PTSD examination that he was 
hospitalized at St. Vincent's Hospital and Medical Center and at 
Fair Oaks Hospital in the late 1980's and early 1990's.  
Treatment records from the first of these facilities have been 
associated with the claims file.  Neither these records nor the 
Veteran, however, have indicated that he has been hospitalized at 
any time during the period on appeal, or indeed, at any time in 
the last 15 years.  With respect to the exceptional disability 
factor of marked interference with employment, the Veteran's 
reported walking away from several jobs in the past; however, the 
Veteran currently is employed.

Without first finding that the Veteran's acquired psychiatric 
disability picture was not adequately contemplated by the regular 
schedular rating criteria and then determining that the evidence 
suggests unusual or exceptional disability factors, the criteria 
for submission for assignment of an extraschedular rating are not 
met.  Remanding this claim to the RO for referral to the Under 
Secretary for Benefits or Director of the Compensation and 
Pension Service, who assign such ratings, thus is not warranted.  
See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008); Bagwell v. 
Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 
88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

IV.  Earlier Effective Date

The Veteran seeks an effective date earlier than June 25, 2007, 
for the grant of service connection for an acquired psychiatric 
disorder.  He contends that service connection should be 
effective from when he was discharged in 1969 because he has been 
affected by this disorder since then.

The assignment of effective dates is governed by 38 U.S.C.A. 
§ 5110 and 38 C.F.R. § 3.400.  Generally, the effective date of 
an award of compensation is fixed in accordance with the facts 
found, but cannot be earlier than the date of receipt of the 
application therefor.  38 U.S.C.A. § 5110(a).  For an award of 
compensation based on the grant of direct service connection, the 
effective date is the "day following separation from active 
service or date entitlement arose if claim is received within 1 
year after separation from service; otherwise, date of receipt of 
claim, or date entitlement arose, whichever is later."  
38 C.F.R. § 3.400(b).

VA regulations define "date of receipt" as the date on which a 
claim, information, or evidence was received by VA.  38 C.F.R. § 
3.1(r).  "Claim" or "application" is defined as a formal or 
informal communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement, to a benefit.  
38 C.F.R. § 3.1(p).  An informal claim is any communication or 
action indicating an intent to apply for one or more benefits 
under the laws administered by the VA.  38 C.F.R. § 3.155.  Such 
informal claim must identify the benefit sought.  Upon receipt of 
an informal claim, if a formal claim has not been filed, an 
application form will be forwarded to the claimant for execution.  
If received within one year from the date it was sent to the 
Veteran, it will be considered filed as of the date of receipt of 
the informal claim.  Id.

The basic facts in this case are not in dispute.  On June 25, 
2007, the St. Petersburg RO received a letter from the Veteran 
requesting "classification for a PTSD disability."  This 
request was construed as an informal claim of entitlement to 
service connection for PTSD.  The RO informed the Veteran via a 
letter dated in July 2007 that additional information was needed, 
but did not enclose a formal application form for his execution.  
In a January 2008 RO rating decision, service connection was 
granted and a 10 percent rating was assigned effective June 25, 
2007, for adjustment disorder with anxiety.  This rating was 
increased to 30 percent effective June 25, 2007, by the RO in a 
July 2008 rating decision.

There is no communication from the Veteran received at the RO 
prior to June 25, 2007 that could be construed as a claim of 
service connection, formal or informal, for an acquired 
psychiatric disorder, to include PTSD.  

In light of the foregoing, the assignment of an effective date 
prior to June 25, 2007 for the grant of service connection for an 
acquired psychiatric disorder is precluded by law.  No formal 
application for service connection for this disorder or 
documentation which could be constructed as an informal claim for 
service connection for this disorder was received prior to this 
date.  As such, there is no basis for an earlier effective date.

Despite the Veteran's contention that his psychiatric symptoms 
began during service, or shortly after discharge from service, 
the fact remains that the Veteran did not file a claim of service 
connection until June 2007.  Thus, regardless of when the 
symptoms began, and the Board does not doubt the Veteran's 
credibility in this regard, an effective date is not based on 
when a disability first became manifest after service.  Rather, 
it is based on the date that the application upon which service 
connection was eventually awarded was received by VA.  Lalonde v. 
West, 12 Vet. App. 377 (1999).  In assigning an effective date of 
June 25, 2007, the day the Veteran's informal claim was received, 
the RO has already assigned the earliest possible effective date 
provided by law.  

To some extent, the Veteran appears to be raising an argument 
couched in equity.  While sympathetic to the appellant, the Board 
is nonetheless bound by the law and is without authority to grant 
benefits on an equitable basis.  See 38 U.S.C.A. §§ 503, 7104 
(West 2002); Harvey v. Brown, 6 Vet. App. 416, 425 (1994). The 
Board has decided this case based on its application of this law 
to the pertinent facts. See Owings v. Brown, 8 Vet. App. 17 
(1995), quoting Kelly v. Derwinski, 3 Vet. App. 171 (1992) 
[noting that the Court must interpret the law as it exists, and 
cannot extend benefits out of sympathy for a particular 
claimant].



Accordingly, an effective date prior to June 25, 2007, for the 
grant of service connection for the acquired psychiatric disorder 
is not warranted.  As the preponderance of the evidence is 
against this claim, the benefit of the doubt rule does not apply.  
See 38 C.F.R. § 5107; 38 C.F.R. § 3.102.


ORDER

An initial disability rating in excess of 30 percent disabling 
for the service-connected acquired psychiatric disorder is 
denied.

An effective date earlier prior to June 25, 2007, for the grant 
of service connection for an acquired psychiatric disorder is 
denied.



____________________________________________
L. B. CRYAN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


